Citation Nr: 0636894	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  The Board has 
remanded the case in December 2003 and June 2005 for further 
development.  The case was most recently adjudicated by the 
RO in a supplemental statement of the case in June 2006 in 
which the RO continued to deny the veteran's claim for 
service connection for type II diabetes mellitus.


FINDING OF FACT

Type II diabetes mellitus was not present in service; was not 
objectively manifested for years after service; and is not 
otherwise shown to be related to service or herbicide 
exposure therein.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred or aggravated as a 
result of active service or herbicide exposure therein.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

In February 2004 the RO sent the veteran a letter notifying 
the veteran of all elements of the duty to notify.  The 
veteran has not been prejudiced by lack of notification prior 
to initial adjudication for this letter was followed by the 
RO's adjudication of the claim in a supplemental statement of 
the case and the statement of the case issued in January 2003 
and supplemental statements of the case issued in April 2005 
and June 2006 all contained the full language of 38 C.F.R. 
§ 3.159.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, service personnel records, 
VA treatment records, and afforded the veteran a VA 
examination.  There does not appear to be any other evidence, 
VA or private, relevant to the claim at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  

II.  Claim for Service Connection for Type II Diabetes 
Mellitus

The veteran claims that he was exposed to Agent Orange while 
serving in Thailand during the Vietnam era and that, as a 
result of such exposure, he now has type II diabetes 
mellitus.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d).  In other words, if a veteran was exposed 
to an herbicide agent during active service, then, any 
disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e), shall be service connected, even though there is 
no record of such disease during service.  

38 C.F.R. § 3.309(e) lists the diseases associated with 
exposure to certain herbicide agents, to include type II 
diabetes mellitus.  See also Notice, 67 Fed. Reg. 42600-42608 
(2002) (determined that no other condition can warrant the 
presumption of service connection).  Type II diabetes 
mellitus shall have become manifest to a degree of 10 percent 
or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records do not indicate treatment or 
complaints regarding type II diabetes mellitus.  The veteran 
was not diagnosed with type II diabetes mellitus until June 
2001, 34 years after separation.  The veteran underwent a VA 
examination in March 2003 and he was diagnosed as having type 
II diabetes mellitus.  There is no medical opinion in the 
file linking the current diagnosis with service.  As such, 
there is no basis for direct service connection in this case.

The veteran claims that his diabetes mellitus is related to 
herbicide exposure in service; however, there is no evidence 
that the veteran was exposed to herbicides in service.  The 
veteran admits that he never served within the country of 
Vietnam and, as such, he is not entitled to the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6), (d).  
The veteran served in Thailand during the Vietnam era and 
claims that in that regard he was exposed to Agent Orange.  
However, the evidence received from the Department of Defense 
states that such exposure during service cannot be documented 
or verified because the records indicate that herbicides were 
not sprayed near U.S. personnel in Thailand rather that 
herbicides were only sprayed for test purposes in the mid-
1960s in Thailand in remote jungle areas.  Since there is no 
evidence demonstrating that the veteran was exposed to 
herbicides while serving in Thailand, his claim must be 
denied.

Despite the veteran's contentions that he currently suffers 
from diabetes mellitus that is related to service or 
herbicide exposure therein, there is no medical evidence 
suggesting such an etiological opinion of his diabetes 
mellitus and there is no evidence that he was exposed to 
herbicides while in service.  While the veteran may sincerely 
believe that his current diabetes mellitus is related to 
service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have type II 
diabetes mellitus as a result of service.  38 U.S.C.A. § 
5107(b).




ORDER

Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


